            Case 3:20-cv-01035-SI    Document 137   Filed 08/10/20   Page 1 of 2




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF MATTHEW
LEWIS-ROLLAND; KAT MAHONEY;                   BORDEN IN SUPPORT OF PLAINTIFFS’
SERGIO OLMOS; JOHN RUDOFF;                    MOTION FOR PRELIMINARY
ALEX MILAN TRACY; TUCK                        INJUNCTION AGAINST FEDERAL
WOODSTOCK; JUSTIN YAU; and those              DEFENDANTS
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


PAGE 1        DECLARATION OF MATTHEW BORDEN
         Case 3:20-cv-01035-SI        Document 137       Filed 08/10/20     Page 2 of 2




        I, Matthew Borden, declare:

        1.     I am counsel of record for the Plaintiffs and have been admitted pro hac vice to

practice before the Court in this matter. I make this declaration based on personal knowledge. If

called as a witness, I could and would testify competently to the facts below.

        2.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the

transcript from the deposition of Gabriel Russell, dated August 4, 2020.

        3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the

transcript from the deposition of Federal Protective Services Officer Badge 824, dated August 5,

2020.

        4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the

transcript from the deposition of Customs and Border Protection Officer NZ-1, dated August 6,

2020.

        5.     Plaintiffs also met and conferred with counsel for the federal agents on August 9

to explore the possibility of a mutually acceptable compromise regarding identification of federal

agents, but the federal agents were unwilling to agree to any suggestion made by Plaintiffs thus

far and did not have any new suggestions of their own.



        I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.

Dated: August 9, 2020                                __________
                                                             _____
                                                                _____________________
                                                     _______________________________
                                                           Matthew Borden




PAGE 2       DECLARATION OF MATTHEW BORDEN
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 1 of 62




                        EXHIBIT 1
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 2 of 62


                                                                         Page 1
               IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF OREGON
                            PORTLAND DIVISION


     INDEX NEWSPAPERS LLC,
     et al.,
                   Plaintiffs,
          v.                                No. 3:20-cv-01035-SI
     CITY OF PORTLAND, et al.,
                   Defendants.




               VIDEO DEPOSITION OF GABRIEL RUSSELL
                   Taken in behalf of Plaintiffs
                         Tuesday, August 4, 2020




     Reported by:         Marilynn Hoover, RPR
                          Oregon CSR No. 04-0387




                   MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 3 of 62


                                                                          Page 2
 1         BE IT REMEMBERED THAT, pursuant to the Federal
 2   Rules of Civil Procedure, the deposition of GABRIEL
 3   RUSSELL was taken via Zoom video before Marilynn
 4   Hoover, Oregon CSR No. 04-0387; on Tuesday, August
 5   4, 2020, commencing at the hour of 11:13 a.m.; the
 6   witness testifying from Auburn, Washington.
 7
 8                              APPEARANCES
 9   BRAUNHAGEY & BORDEN LLP
10       BY MR. ATHUL K. ACHARYA
11           MR. GUNNAR K. MARTZ
12       351 California Street, 10th Floor
13       San Francisco, California 94104
14       Telephone:        415-963-4493
15       E-mail:        Acharya@braunhagey.com
16       On behalf of Plaintiffs
17
18   UNITED STATES DEPARTMENT OF JUSTICE
19       BY MR. JOSHUA E. GARDNER
20       20 Massachusetts Avenue N.W., Room 6106
21       Washington, D.C. 20530
22       Telephone:        205-305-7583
23       E-mail:        Joshua.E.Gardner@usdoj.gov
24       On behalf of Defendants
25




                   MAGNA9        LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 4 of 62


                                                                          Page 3
 1                          APPEARANCES (CONT.)
 2   UNITED STATES DEPARTMENT OF HOMELAND SECURITY
 3       BY MS. MICHELLE TONELLI
 4       800 N. Capitol Street N.W.
 5       Washington, D.C. 20002
 6       Telephone:        202-732-8287
 7       E-mail:        Michelle.Tonelli@dhs.gov
 8       On behalf of Defendant DHS
 9
10   UNITED STATES DEPARTMENT OF HOMELAND SECURITY
11   FEDERAL PROTECTIVE SERVICE
12       BY MR. FRANK R. LEVI
13       2707 Martin Luther King Jr. Avenue S.E.
14       Washington, D.C. 20528
15       Telephone:        202-732-8113
16       E-mail:        Frank.Levi@fps.dhs.gov
17       On behalf of Defendant Federal Protective Service
18
19   ALSO PRESENT:         Emily Walter, videographer
20
21
22
23
24
25




                   MAGNA9        LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1       Filed 08/10/20   Page 5 of 62


                                                                              Page 4
 1                          EXAMINATION INDEX
 2                                                                           PAGE
 3   Examination by Mr. Acharya                                                 6
 4
 5                                *      *    *
 6
 7                            EXHIBIT INDEX
 8   EXHIBIT NO.        DESCRIPTION                                          PAGE
 9   Exhibit 1          2020-07-29 Russell declaration                         27
10   Exhibit 2          2020-07-29 Trump tweet                                45
11   Exhibit 3          2020-07-31 Trump tweet                                48
12   Exhibit 4          2020-07-31 [105-3] Andrew Smith
13                      declaration                                           57
14   Exhibit 5          2020-07-22 [77] Lewis-Rolland
15                      declaration                                           86
16   Exhibit 6          2020-07-14 [44] Lewis-Rolland
17                      declaration                                           89
18   Exhibit 7          2020-07-30 Russell declaration                        92
19   Exhibit 8          2020-07-28 [94] Mahoney declaration 101
20   Exhibit 9          2020-07-24 RD e-mail                                 104
21   Exhibit 10         2020-08-03 Portland Protest Exposed 115
22
23
24
25




                   MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 6 of 62


                                                                          Page 5
 1        TUESDAY, AUGUST 4, 2020; AUBURN, WASHINGTON
 2                THE VIDEOGRAPHER:          We are now on the
 3   record.     Here begins the Zoom videotaped deposition
 4   of Gabriel Russell in the matter of Index Newspapers
 5   LLC versus City of Portland, in the U.S. District
 6   Court, District of Oregon, Portland Division, case
 7   number 3:20-cv-01035-SI.
 8                Today is August 4th, 2020.               The time is
 9   11:13.    This deposition is being taken over Zoom at
10   the request of BraunHagey & Borden LLP.                  The
11   videographer is Emily Walter of Magna Legal
12   Services, and the court reporter is Marilynn Hoover
13   of Magna Legal Services.             All counsel will be noted
14   on the stenographic record.
15                Will the court reporter please swear in
16   the witness.
17                THE REPORTER:          The attorneys participating
18   in this deposition acknowledge that I am not
19   physically present in the deposition room and that I
20   will be swearing in the witness and reporting this
21   deposition remotely.         The parties and their counsel
22   consent to this arrangement and waive any objections
23   to this manner of reporting.
24                Please indicate your agreement by stating
25   your name and agreement on the record.




                   MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 7 of 62


                                                                          Page 6
 1                MR. ACHARYA:      This is Athul Acharya for
 2   plaintiffs, and I agree.
 3                MR. GARDNER:      This is Josh Gardner on
 4   behalf of the defendants, and I agree as well.
 5                THE REPORTER:          Michelle, please.
 6                MS. TONELLI:      Michelle Tonelli for
 7   defendants.        I agree as well.
 8                           GABRIEL RUSSELL,
 9   called as a witness, being duly sworn on oath, was
10   examined and did testify as follows:
11                MR. GARDNER:      Ms. Hoover, before we begin:
12   The defendants reserve the right to have the witness
13   read and sign.
14                THE REPORTER:          So noted.
15                MR. GARDNER:      Thank you.
16                THE REPORTER:          You may begin, counsel.
17                             EXAMINATION
18   BY MR. ACHARYA:
19         Q.     Good morning, Officer Russell.                How are
20   you today?
21         A.     Good.     How are you?
22         Q.     Doing well.      Is it morning where you are?
23         A.     It is 11:16 a.m., so it's still morning
24   here.
25         Q.     You're -- You're in Portland?




                   MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 8 of 62


                                                                         Page 7
 1         A.     No.     I drove up to Auburn, Washington,
 2   early this morning.
 3         Q.     Okay.
 4         A.     On-site tech support in Portland, Oregon,
 5   so...
 6         Q.     Is Auburn where you live?
 7         A.     No.
 8         Q.     So have you ever been deposed before?
 9         A.     No.
10         Q.     Okay.     So I'm just going to give you some
11   sort of ground rules.
12                So I'm going to ask questions, Ms. Hoover
13   and Ms. Walter will record.            We'll need you to speak
14   up.   No nods or shaking of the head, because those
15   don't make it onto the stenographic record.
16                Can you do that?
17         A.     Yes.
18         Q.     Also, please don't talk over me, and I'll
19   try not to talk over you.           Let's let each other
20   finish so that there's a clean record.
21                Can you do that?
22         A.     Yes.
23         Q.     Great.     So you understand that you are
24   under oath for this deposition?
25         A.     Yes.




                   MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20    Page 9 of 62


                                                                          Page 8
 1         Q.     And you understand that that's the same
 2   oath as you would take if you were in court?
 3         A.     Yes.
 4         Q.     And you understand that this oath means
 5   you have to give me the whole truth?
 6         A.     Yes.
 7         Q.     Full and complete answers?
 8         A.     Yes.
 9         Q.     If you don't understand the question that
10   I ask, please say so, and I will ask a better
11   question.
12                Breaks are fine, but let me finish my line
13   of questioning.
14                Your lawyer's here.          He may object to a
15   question, but you still have to answer.
16                Does that all make sense?
17         A.     Yes.
18                MR. GARDNER:      Unless the government
19   instructs the witness not to answer for an
20   appropriate reason.
21         Q.     BY MR. ACHARYA:        Correct.         If you want to
22   talk to your lawyer, at least answer the pending
23   question, unless the question is about privilege.
24                Will you do that?
25         A.     Yes.




                   MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 10 of 62


                                                                           Page 9
 1          Q.     Great.     And if certain documents would
 2   help you give your answer, then please tell me that
 3   and tell me which documents.
 4          A.     The only document that I have with me
 5   relevant to this is my declaration that everybody
 6   has.
 7          Q.     Great.     I just mean if any other documents
 8   come up in the course of questioning.
 9          A.     Very well.
10          Q.     Is there any reason -- sickness,
11   medication, anything else -- that you can't give
12   full, complete, and accurate testimony today?
13          A.     No.
14          Q.     Great.     So what did you do to prepare for
15   this deposition?
16          A.     I spoke with counsel.
17          Q.     Great.     What documents have you reviewed
18   in preparation for this deposition?
19          A.     I have reviewed my declaration, which I
20   have with me.
21          Q.     Great.     You have two declarations in this
22   case; is that correct?
23          A.     Yes --
24          Q.     And you reviewed them both?
25          A.     -- I believe so.




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 11 of 62


                                                                          Page 10
 1          Q.     And you reviewed them both?
 2          A.     Yes.
 3          Q.     Okay.    So you are the regional director
 4   for the Department of Homeland Security Federal
 5   Protective Service?
 6          A.     Yes.
 7          Q.     Where is your office?
 8          A.     Auburn, Washington.
 9          Q.     Do you have any other titles in your
10   position?
11          A.     I am currently the commander of the DHS
12   rapid deployment force.
13          Q.     For Diligent Valor?
14          A.     Yes.
15          Q.     And you're also the founder of Takouba
16   Security; is that right?
17          A.     I sold my company and it's shut down, so
18   I'm no longer --
19          Q.     I see.
20          A.     -- involved in that.
21          Q.     What -- What was it?
22          A.     A consulting company.
23          Q.     A security consulting company?
24          A.     Security and other things, yes.
25          Q.     Just looking at your employment history on




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 12 of 62


                                                                          Page 11
 1   LinkedIn, can you tell me what you did from 2012 to
 2   2015?       I think that's blank there.
 3          A.      From 2012 until 2015?
 4          Q.      Yeah.
 5          A.      I was the regional director for the
 6   Federal Protective Service.
 7          Q.      Okay.   So what do you do as the regional
 8   director for FPS, normally?
 9          A.      I supervise law enforcement, physical
10   security, and investigative operations for the
11   Federal Protective Service over the four-state
12   region comprised of Washington, Oregon --
13                          (Reporter request.)
14                 THE WITNESS:      So are we doing the question
15   over again as well, or...
16          Q.     BY MR. GARDNER:        Well, what do you do as
17   the regional director of FPS?
18          A.     I supervise law enforcement, security,
19   physical security, and investigative operations for
20   the Department of Homeland Security's Federal
21   Protective Service for the states of Washington,
22   Oregon, Idaho, and Alaska.
23          Q.     And what is FPS's mission?
24          A.     We secure almost 9000 GSA owned or leased
25   facilities across the United States.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 13 of 62


                                                                          Page 12
 1          Q.     So what are your sort of duties, more
 2   specifically, in your current position, normally?
 3          A.     I am responsible for overseeing and
 4   managing, hiring, evaluation, supervision of all the
 5   personnel in Region 10; oversight of contracts,
 6   assigning work, evaluating subordinate performance,
 7   things of that nature.
 8          Q.     Anything else that comes to mind?
 9          A.     (No audible response.)
10          Q.     And what are your --
11                          (Reporter request.)
12                          (Record read.)
13                 THE WITNESS:      It's a -- It's a management
14   -- It's an executive level position that has a lot
15   of responsibilities.
16          Q.     BY MR. ACHARYA:        Okay.     And what are your
17   duties with respect to these protests?
18          A.     With regards to protection of federal
19   facilities, I might not --
20          Q.     With regard to -- With regard to the
21   protests in downtown generally, whatever the mission
22   may be there.
23          A.     My job is to protect federal facilities
24   from being taken over, from being significantly
25   damaged, to protect the federal employees inside




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 14 of 62


                                                                          Page 13
 1   them from being killed or assaulted.
 2          Q.     Your duties are also to ensure that your
 3   officers follow the law, applicable standards,
 4   procedures, and practices and policies; is that
 5   right?
 6                 MR. GARDNER:      Objection; compound.
 7          Q.     BY MR. ACHARYA:        Do you understand the
 8   question?
 9          A.     Could you -- Could you break it up into
10   separate questions, please.
11          Q.     Sure.    Your job is to also ensure that
12   your officers follow the applicable law; is that
13   right?
14          A.     Yes.
15          Q.     Also the applicable standards and
16   practices?
17          A.     Yes.
18          Q.     And any policies?
19          A.     Yes.
20          Q.     Okay.    And your duties include drafting
21   policies?
22          A.     Yes.
23          Q.     And you've drafted policies on use of
24   force?
25          A.     I don't recall that.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 15 of 62


                                                                          Page 19
 1   that's used within FPS for private contracting
 2   forces.     Is that -- Am I mistaken?
 3          A.     We -- We have PSOs that are -- that are in
 4   Portland as part of their normal duties.                  They
 5   continued to perform their normal duties.                   They did
 6   not have additional, you know, duties that were
 7   related to operation Diligent Valor.
 8          Q.     Understood.      And to be clear:          PSOs are
 9   privately contracted security officers?
10          A.     Yes.
11          Q.     What companies in Portland?
12          A.     I believe the contract in Portland,
13   Oregon, is by a company named MaxSent.
14          Q.     M-A-X-E-N-T?
15          A.     I'm not sure of the exact spelling.
16          Q.     And you command all of the forces sent
17   here as part of Diligent Valor?
18          A.     I have tactical control of all of the DHS
19   forces that are -- that are part of operation
20   Diligent Valor.
21          Q.     And when you say "tactical control," what
22   do you mean by that?
23          A.     That means that I am responsible for just,
24   you know, kind of strategy and tactics for those
25   forces; but I am not responsible for their




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 16 of 62


                                                                          Page 20
 1   administrative control, so I don't -- I do not write
 2   their evaluations or do discipline for forces that
 3   are outside of FPS.         I do not, you know, process
 4   their paperwork.        I'm not responsible for review of
 5   their paperwork.
 6          Q.     So you don't do their discipline?
 7          A.     Correct.
 8          Q.     I see.    Who does their discipline?
 9          A.     Each individual component is responsible
10   for their own disciplinary processes.
11          Q.     Okay.    So you have tactical control over
12   the CBP forces in Diligent Valor?
13          A.     Yes.
14          Q.     You have tactical control over the ICE
15   forces in Diligent Valor?
16          A.     Yes.
17          Q.     And you have tactical -- tactical control
18   over the new FPS forces in Diligent Valor?
19          A.     Yes.
20          Q.     And just to be clear:          Do you discipline
21   the new FPS forces in Diligent Valor?
22                 MR. GARDNER:      Objection; vague.           Also
23   objection; lack of foundation.
24          Q.     BY MR. ACHARYA:        There are new FPS forces
25   that are sent to Portland as part of Diligent Valor?




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 17 of 62


                                                                          Page 21
 1          A.     I don't know what you mean by "new."
 2          Q.     In addition to the ones regularly
 3   stationed there.
 4          A.     Yes.
 5          Q.     And do you -- do you handle the discipline
 6   of those forces?
 7          A.     Typically, they would be returned to their
 8   home region to receive discipline if it were
 9   necessary.
10          Q.     You said "typically."          Is there an
11   exception to that?
12          A.     Not that I know of.
13          Q.     So there are a number of officers whose
14   job it is to -- You understand what I mean when I
15   say "boots on the ground"; right?
16          A.     I --
17                 MR. GARDNER:      Objection; vague.
18                 THE WITNESS:      No.    It's a military term,
19   but I don't think it's appropriate here, and I don't
20   -- I think you should be more specific with your
21   questioning.
22          Q.     BY MR. ACHARYA:        Great.     Do you understand
23   what I mean when I say that there are a number of
24   officers that are patrolling the interior and
25   exterior of the federal properties as part of




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1    Filed 08/10/20   Page 18 of 62


                                                                            Page 23
 1          Q.     So what is the mission of Diligent Valor?
 2          A.     To protect federal buildings, monuments,
 3   things of that nature.
 4          Q.     Was it sent here to quell the protests?
 5          A.     No.
 6                 MR. GARDNER:       Objection; vague.
 7          Q.     BY MR. ACHARYA:          If someone said Diligent
 8   Valor was sent here to quell the protests, they'd be
 9   lying; right?
10                 MR. GARDNER:       Objection; form.
11          Q.     BY MR. ACHARYA:          Answer the question,
12   please.
13          A.     I'm sorry, I couldn't hear Josh's
14   objection.
15                 MR. GARDNER:       It's objection, form.             The
16   form of the question is objectionable.
17          Q.     BY MR. ACHARYA:          But you still have to
18   answer.
19                 So if someone said that Diligent Valor was
20   sent here to quell the protests, they'd be lying;
21   right?
22          A.     It would not be -- I mean, I think you're
23   asking me to characterize someone's motivation in
24   answering the question.              It's a theoretical
25   question.      I don't -- I don't know who would be




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 19 of 62


                                                                          Page 30
 1   question.
 2                 You said you have situations -- seen
 3   situations where...
 4          A.     Where deploying additional forces resulted
 5   in enhanced protection, which was the goal of the
 6   operation.
 7          Q.     I see.    Is Diligent Valor over?
 8          A.     It is not.
 9          Q.     So the extra CBP forces are still here?
10                 MR. GARDNER:      Objection.       To the extent
11   that you can answer counsel's question without
12   divulging information that is subject to the law
13   enforcement privilege, you may do so.                 To the extent
14   you cannot answer his question without divulging
15   such information, I instruct you not to answer.
16                 THE WITNESS:      I'm not going to answer that
17   question.
18          Q.     BY MR. ACHARYA:        Are the extra ICE forces
19   still here?
20                 MR. GARDNER:      Same objection and same
21   instruction.
22                 THE WITNESS:      Same answer.
23          Q.     BY MR. ACHARYA:        When will the extra
24   forces leave?
25                 MR. GARDNER:      Same objection, same




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 20 of 62


                                                                           Page 48
 1                 I'm going to put another Donald Trump
 2   tweet into the chat.          This is going to be Exhibit 3.
 3                           (Exhibit 3 marked.)
 4          Q.     BY MR. ACHARYA:         And while -- while you've
 5   done all that, I'll read it into the record.
 6                 It says:      "Homeland Security is not
 7   leaving Portland until local police complete cleanup
 8   of anarchists and agitators."
 9                 Is it accurate to say that DHS's enhanced
10   presence is not leaving Portland until local police
11   complete cleanup of anarchists and agitators?
12          A.     Give me a second to -- That's -- That's a
13   hypothetical and I don't...
14          Q.     That's not a hypothetical.              That's a
15   question about what -- what Homeland Security is
16   going to do.
17                 Are they -- Is DHS's enhanced presence
18   leaving Portland -- is not leaving Portland until
19   local police complete cleanup of anarchists and
20   agitators?         Is that true?
21          A.     I don't know the answer to that.
22          Q.     So you don't know when Homeland Security's
23   enhanced presence will leave?
24          A.     That's correct.
25                 MS. TONELLI:       Objection; law enforcement




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 21 of 62


                                                                           Page 49
 1   privilege.         We're -- We're going into -- it's the
 2   same idea of when our officers may withdraw.
 3                 MR. ACHARYA:       Yeah, I think this tweet
 4   waives that privilege.
 5                 MS. TONELLI:       No, because you're asking
 6   for more detail.
 7                 MR. GARDNER:       Yeah, it does not waive any
 8   privilege about the details of due law enforcement
 9   efforts in Portland.
10                 MR. ACHARYA:       That's a -- No, that's the
11   sword and shield situation.             If the --
12                 MR. GARDNER:       It's not a sword and shield
13   at all, sir.         We'll have to agree to disagree.
14          Q.     BY MR. ACHARYA:         Let's talk about
15   coordination of forces.
16                 How do you coordinate field operations
17   with the Marshals Service?
18          A.     There's a tactical command post at the --
19   at the federal courthouse, where the tactical
20   commanders of DHS and the tactical commanders of the
21   Marshals Service coordinate activities.
22          Q.     Do you -- Are you ever in that tactical
23   command post?
24          A.     I have been, yes, several times.
25          Q.     Are you -- Are you usually in that command




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 22 of 62


                                                                          Page 63
 1   action on and around federal property for the
 2   protection of federal property and people on it.
 3                 So if there was, for example, someone who
 4   was off a federal property and they were committing
 5   assaults against federal officers, using projectiles
 6   or something of that nature, federal officers could
 7   take enforcement action.
 8          Q.     Understood.      But I'm asking about
 9   dispersal orders, which are dispersal orders to
10   unlawful assembly; so we're not talking about any
11   actions against federal officers.
12                 Does FPS have authority to enforce a
13   dispersal order against an unlawful assembly on
14   Southwest Fourth Street?
15          A.     On Southwest Fourth Street?
16          Q.     That's one street west of the federal
17   courthouse.
18          A.     Generally, no.
19          Q.     So you've policed protests, many protests?
20          A.     Yes.
21          Q.     Have you personally policed them on the
22   ground?
23          A.     Yes.
24          Q.     Can you tell me when and where?
25          A.     I -- The Federal Protective Service in




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 23 of 62


                                                                          Page 76
 1   know, if a protest becomes violent, they have the
 2   ability to move protesters -- you know, I don't want
 3   to say anywhere they want, but a lot of different
 4   areas in the city, while the federal authorities
 5   are, you know, required to operate within a
 6   reasonable distance of a federal facility.                   So that
 7   just -- So it necessitates different tactics.
 8           Q.    Sure.    Understood.
 9                 So you're a supervisor.           Are you
10   responsible for making sure that the people that you
11   tactically command don't use excessive force?
12          A.     Yes.
13          Q.     Okay.    Do you see what -- what federal
14   agents did to the guy wearing the navy shirt,
15   Christopher David?
16          A.     Yes.
17          Q.     Did you think that was excessive force?
18                 THE WITNESS:      Counsel, should I answer
19   this?
20                 MR. GARDNER:      I mean, if you can do so
21   without disclosing information that is subject to
22   the law enforcement privilege or other privileges,
23   you may.      If you need to consult, we can also do
24   that.
25                 THE WITNESS:      Can we consult briefly?




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 24 of 62


                                                                          Page 79
 1   of the incident that I believe you're referring to,
 2   and a thorough investigation might reveal
 3   information that I don't know of, or other video,
 4   but the -- but the video that I saw, it did appear
 5   to me to be excessive force.
 6           Q.    BY MR. ACHARYA:        Okay.     Did you train
 7   those officers to do that?
 8           A.    The officers involved in that did not --
 9   did not work for me, did not answer to me.
10          Q.     Who do they work for?
11          A.     They don't belong -- I don't believe that
12   they belong to the Department of Homeland Security
13   and were not operating under my tactical control or
14   supervision.
15          Q.     Were they part of the United States
16   Marshals Service?
17          A.     I've -- I've been told that.              I don't -- I
18   don't know that for sure, but I've -- I've been told
19   that.
20          Q.     Thank you.     So, as a supervisor, you're
21   responsible for making sure that people you're
22   supervising conduct themselves according to the
23   rules; is that correct?
24          A.     Yes.
25          Q.     Have you read the declarations that we




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 25 of 62


                                                                          Page 80
 1   submitted in support of the temporary restraining
 2   order?
 3          A.     Yeah, I believe so.
 4          Q.     Okay.    And you imposed -- And then -- And
 5   those declarations all refer to incidents where
 6   members of the press were shot or beaten or
 7   intimidated.
 8                 That was your recollection?
 9          A.     Yes.
10          Q.     Okay.    And you imposed discipline on the
11   agents involved in every single one of those cases;
12   right?
13                 MR. GARDNER:      Objection; mischaracterizes
14   the witness's previous testimony.
15          Q.     BY MR. ACHARYA:        I'm not characterizing
16   your testimony at all.          I'm asking if you imposed
17   discipline on the agents involved in every single
18   one of those cases, in the declarations we submitted
19   in support of the TRO.
20                 MR. GARDNER:      And his previous testimony
21   -- Please.
22                 THE WITNESS:      I don't know what agents or
23   officers were involved in uses of force against the
24   declarants or even if they weren't injured by other
25   protesters.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 26 of 62


                                                                           Page 81
 1           Q.    BY MR. ACHARYA:         Okay.     So you didn't --
 2   In fact, you didn't impose discipline on a single
 3   agent for the incidents described in those
 4   declarations, did you?
 5           A.    I don't know what officers or agents were
 6   involved in the uses of force that you're referring
 7   to.
 8           Q.    Sure.    But, so, ultimately, zero agents
 9   were disciplined?
10          A.     I don't know --
11                 MR. GARDNER:      Objection; lack of
12   foundation.
13          Q.     BY MR. ACHARYA:         Do you know if any agents
14   were disciplined for those uses of force?
15          A.     I would have no way of knowing that.
16   There are multiple agencies involved here.                    There --
17   It is impossible that, you know, one of the other
18   components or agencies has initiated disciplinary --
19   disciplinary proceedings.             I have no way of knowing
20   that.
21          Q.     Your -- Okay.         Did you even try to find
22   out who those agents were?
23          A.     I -- What we did was we compared our use
24   of force reporting with the -- you know, with the
25   incidents that were reported; and we did not receive




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 27 of 62


                                                                          Page 85
 1          Q.     In this operation, you have not used tear
 2   gas.
 3                 So do you do anything to help you identify
 4   what FPS agents are at a given location at a given
 5   date and time?
 6                 MR. GARDNER:      Objection; vague.           Also, I'm
 7   not sure I understand the question; but to the
 8   extent it's calling for information that would be
 9   subject to the law enforcement privilege, I would
10   instruct you not to answer.
11                 Maybe you could rephrase it.
12                 MR. ACHARYA:      Sure.
13          Q.     BY MR. ACHARYA:        The question is:         You
14   know, we have about 30 declarations now of uses of
15   force that are unlawful and in violation of the
16   First Amendment.        I think you've said you've read at
17   least the ones submitted in support of the TRO.
18                 So my question is:         A lot of those talked
19   about a place, a time, a location.               Do you have
20   information sufficient to know which agents were
21   present at that place, time, and location?
22                 MR. GARDNER:      I see.      I understand the
23   question now.
24                 Objection.     Mischaracterizes the documents
25   you're referring to.         No further objections.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1    Filed 08/10/20   Page 28 of 62


                                                                            Page 86
 1          Q.     BY MR. ACHARYA:          Please answer.
 2          A.     I believe I already answered that, that I
 3   believe it's seven incidents that reported to, and
 4   we compared those with our -- with our FPS use of
 5   force reports, and we did not find a direct
 6   correlation between the complaints and FPS use of
 7   force.      There may be other agencies involved in the
 8   operation, that that used a similar type of analysis
 9   and discovered a match.
10          Q.     So CBP and ICE uses of force, do you have
11   any ability to look at those?
12          A.     No.     They have their own computer systems.
13                 MR. ACHARYA:       So I'm going to put a
14   declaration into the record here.                 This is the
15   declaration of Mathieu Lewis-Rolland, signed on July
16   22nd, 2020, docket number 77.
17                 Tell me when you have it open.
18                 THE REPORTER:          Marked next in order,
19   counsel?
20                 MR. ACHARYA:       Sorry.       Yeah, next in order.
21   So what was that, Exhibit 5?
22                 THE REPORTER:          Correct.
23                           (Exhibit 5 marked.)
24                 THE WITNESS:       So where -- I have it.                What
25   paragraph are you looking at?




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 29 of 62


                                                                           Page 87
 1          Q.     BY MR. ACHARYA:         Yeah.     So I'm looking
 2   at -- Well, first off, just have you read this
 3   declaration before today?
 4          A.     I don't believe so.
 5          Q.     I see.    Okay.       So if you'd go to page 3,
 6   there's a photo of an agent pointing a gun at
 7   someone.
 8          A.     Yes, I see it.
 9          Q.     Is that agent under your tactical command?
10          A.     I don't know that I can...
11                 MR. GARDNER:      And I would just say,
12   Officer Russell:        Take the time you need to read the
13   declaration to the extent it gives you context
14   necessary to answer counsel's question.
15                 THE WITNESS:      I can't see the -- There's a
16   picture -- There's a patch on the officer's shoulder
17   that's depicted there, and it's not clear enough or
18   large enough for me to identify exactly the agency,
19   but it appears likely to be a U.S. Marshals patch.
20                 MR. ACHARYA:      I see.
21                 THE WITNESS:      So I don't --
22                 MR. ACHARYA:      Understood.
23                 THE WITNESS:      But I can't -- I don't know
24   if you can read it.
25                 MR. ACHARYA:      Yeah, it does say U.S.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 30 of 62


                                                                          Page 91
 1           A.    Yes.
 2           Q.    And your policy with respect to
 3   journalists and legal observers at protests changed
 4   after the TRO?
 5           A.    I don't know that we -- We didn't write a
 6   specific policy.        Our policy is to comply with TROs.
 7           Q.    Sure.    Did it change at any point before
 8   the TRO?
 9                 MR. GARDNER:      Objection; vague.
10          Q.     BY MR. ACHARYA:        Did your policy with
11   respect to journalists and legal observers at
12   protests change during the 2020 Portland protests at
13   any time before the TRO?
14                 MR. GARDNER:      Objection; mischaracterizes
15   the record.        You can answer.
16                 THE WITNESS:      I believe I've already
17   answered that we don't have a specific policy
18   regarding journalists or legal observers.
19                 MR. ACHARYA:      Okay.     And your -- So
20   let's -- I'll put your second declaration into the
21   chat.
22                 And so this is declaration of Gabriel
23   Russell -- this is going to be Exhibit 7 --
24   declaration of Gabriel Russell submitted -- or
25   signed on July 30th, 2020.            Document number 105-7.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 31 of 62


                                                                           Page 92
 1                          (Exhibit 7 marked.)
 2          Q.     BY MR. ACHARYA:         Do you have it open?
 3          A.     I have a copy here.
 4          Q.     Okay.    Great.       And so if you look at
 5   paragraph 6, it says that the DHS office of general
 6   counsel provided TRO instructions and discussed them
 7   at the roll call; correct?
 8          A.     Yes.    It's not exactly the word it says;
 9   but it has words to that effect, yes.
10          Q.     To that effect.         And your agents follow
11   those instructions?
12          A.     To the best of my knowledge, yes.
13          Q.     And, if they follow those instructions,
14   they won't violate the TRO?
15          A.     Generally, yes.
16          Q.     And you're in charge of making sure that
17   your agents follow that instruction?
18          A.     Yes.
19          Q.     That means all Region 10 FPS agents and
20   all agents --
21                          (Reporter request.)
22                 MR. ACHARYA:      Sorry, madam court reporter.
23          Q.     BY MR. ACHARYA:         I said:     You're in charge
24   of making sure that all Region 10 FPS agents and all
25   agents deployed here for Diligent Valor follow those




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 32 of 62


                                                                          Page 93
 1   instructions?
 2          A.     Yes.
 3          Q.     And you're aware that we moved for
 4   contempt, saying that federal agents had violated
 5   the TRO?
 6          A.     Yes.
 7          Q.     And you would rely on those instructions
 8   to figure out if they had in fact violated the TRO?
 9          A.     To rely on which instructions?
10          Q.     The instructions that you discuss in
11   paragraph 6.
12                 MR. GARDNER:      Objection; mischaracterizes
13   the witness's testimony.
14                 THE WITNESS:      Can you ask that question
15   again.
16          Q.     BY MR. ACHARYA:        Sure.     So with respect to
17   any allegation that your agents had violated the
18   TRO, you would rely on the policy in paragraph 6,
19   the instructions in paragraph 6, to figure out if
20   they had actually violated the TRO; is that correct?
21                 MR. GARDNER:      Objection.
22                 THE WITNESS:      Generally, yes.
23                 MR. GARDNER:      Go ahead.
24                          (Reporter request.)
25                 THE WITNESS:      Generally, yes.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 33 of 62


                                                                          Page 94
 1          Q.     BY MR. ACHARYA:        And it is your
 2   understanding that, as long as federal agents don't
 3   disperse anyone with a press pass, press badge, or a
 4   shirt that says "press," they won't violate the TRO?
 5                 MR. GARDNER:      Objection.       We're now
 6   getting into, I think, a place where you're calling
 7   for information subject to the attorney-client
 8   privilege; and, at this point, I would instruct the
 9   witness not to answer.          And, as you know, this is
10   the subject of motions practice before the court.
11                 THE WITNESS:      I will not answer.
12          Q.     BY MR. ACHARYA:        Okay.     I'm not asking for
13   what the instructions say.            I'm asking for your
14   understanding of the TRO.
15                 MR. GARDNER:      Well, that is not the
16   question you asked.         If you want to ask him about
17   what his understanding of the TRO is, ask him that
18   question.
19                 MR. ACHARYA:      Yeah.     Let me -- Let me say
20   it again.
21          Q.     BY MR. ACHARYA:        Your understanding of the
22   TRO is that, as long as federal agents don't
23   disperse anyone with a press pass, a press badge, or
24   a shirt that says "press," they won't violate the
25   TRO?




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 34 of 62


                                                                           Page 95
 1          A.     I would have to go back and read the TRO
 2   to see if there were other conditions in there,
 3   but...
 4          Q.     Okay.     So did we put -- So, yeah, let's go
 5   to Exhibit 6.         It's tab 13.      It's got the 13 in
 6   brackets.      It's the -- It's the second to last one
 7   that I put in the chat, if you see it.
 8          A.     What's it -- What's it titled?
 9          Q.     It's titled, brackets, 13, 2020-07-14-44
10   Lewis-Rolland declaration.
11          A.     This is the one we looked at previously?
12          Q.     It is, yes.
13          A.     Yeah.     What paragraph do you want me to go
14   to?
15          Q.     I'm looking at paragraph -- paragraph 13.
16          A.     Okay.
17          Q.     And, actually, if you would -- yeah, if
18   you would read paragraph -- yeah, read paragraph
19   13 -- or, actually, I'll just read it into the
20   record.
21                 "At 3:10 to 3:11 in the video, around 1:58
22   a.m., I turned so that my right side was facing
23   Agent Doe.         At that point, I was shot ten times from
24   Agent Doe's direction.           I was hit on my right elbow,
25   the right side of my torso, and my back.                   The areas




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 35 of 62


                                                                          Page 96
 1   where I was shot are all above my waist.                  At the
 2   time I was shot, I was photographing what other
 3   officers and protesters were doing.                  I was not
 4   posing any type of threat to Agent Doe or anyone
 5   else.       I was not even facing him."
 6                  That's what that paragraph says; correct?
 7          A.      Correct.
 8          Q.      Okay.   Is it your understanding, as a
 9   person in charge of TRO compliance, that shooting a
10   journalist, who's just taking photographs, ten times
11   while he has his back turned -- would that violate
12   the TRO?
13                 MR. GARDNER:      Objection to the extent it
14   calls for a legal conclusion.
15                 THE WITNESS:      I'd say that there might be
16   other -- you know, whatever video pictures, that a
17   thorough investigation might be -- you know, might
18   reveal information that would lead me to believe
19   that that was not a violation of the TRO; but it is
20   certainly concerning, the way it's reported there.
21          Q.     BY MR. ACHARYA:        Thank you.       Do you think
22   it would be acceptable conduct if there weren't a
23   TRO?
24          A.     It just depends on -- It depends on what
25   the other facts and circumstances of the case.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 36 of 62


                                                                          Page 97
 1          Q.     Of course.     But, based on the declaration
 2   that's in front of you, would that be acceptable
 3   conduct, just based on those facts, if there were
 4   not a TRO?
 5          A.     There --
 6                 MR. GARDNER:      Objection.       Objection; asked
 7   and answered.
 8                 MR. ACHARYA:      No.    He answered a different
 9   question than I asked.
10          Q.     BY MR. ACHARYA:        The question I asked was:
11   Just based on the facts that are in front of you,
12   not taking into context the possibility of other
13   facts, would that be acceptable conduct if that
14   weren't a TRO?
15          A.     Like I said, there are always other facts
16   and there are always -- That declaration is one
17   person's characterization of a complex and dynamic
18   event.      There would -- you know, a thorough
19   investigation might reveal contradictory facts,
20   other video or pictures.            That's the type of
21   investigation that would need to be conducted prior
22   to making that determination.
23          Q.     Okay.    So you cannot say, as you sit here
24   today, that shooting a photographer while he's
25   photographing what other officers and protesters are




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 37 of 62


                                                                          Page 98
 1   doing, while he's not posing any type of threat, you
 2   can't say that that is unacceptable, absent the TRO?
 3                 MR. GARDNER:      Objection; mischaracterizes
 4   the witness's testimony.
 5          Q.     BY MR. ACHARYA:        Is that true?
 6          A.     Is what true?
 7          Q.     Is it true that you cannot say whether the
 8   conduct in paragraph 13 would be acceptable or not
 9   acceptable without the TRO?
10          A.     There are other -- There may well be other
11   facts that would lead me to conclude that the
12   behavior was acceptable.
13          Q.     So you can't say one way or another?
14          A.     Correct.
15          Q.     So after the TRO was issued, did you begin
16   doing anything more to help you identify what agents
17   are at a given location at a given date and time?
18                 MR. GARDNER:      Objection; vague.
19          Q.     BY MR. ACHARYA:        Do you understand the
20   question?
21          A.     We did.     We did.     Are you talking about
22   specifically or just in response to the TRO?
23          Q.     BY MR. ACHARYA:        Yeah.     I'm asking you if,
24   after the TRO, you tried harder to figure out what
25   agents are at places and times.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 38 of 62


                                                                          Page 99
 1           A.    After the complaint about violations of
 2   the TRO, we did -- we used a procedure that I
 3   previously explained, where we, you know, compared
 4   use of force reporting with --
 5           Q.    Yeah.    I understand.        That's after the
 6   fact.
 7                 MR. GARDNER:      Hey, wait.       Counsel, you cut
 8   the witness off.        He was finishing his answer.
 9                 Please, Mr. -- Officer Russell, you had an
10   answer to finish.         Please complete it.
11                 THE WITNESS:      Yes.     I explained previously
12   that when we received complaints about violation of
13   the TRO, that we compared the -- you know, the
14   times, the dates, and locations included in those
15   complaints with our use of force reporting, to
16   determine if we needed to take, you know,
17   investigative or disciplinary action.
18          Q.     BY MR. ACHARYA:        Right.     So I understand
19   that.
20                 I am asking, sort of not retrospectively,
21   not based on the complaint, but prospectively, did
22   you do anything to make it easier to figure out in
23   the future who was where and when, so that you could
24   correlate an incident report with an officer?
25          A.     That's kind of a hypothetical.              I don't




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 39 of 62


                                                                      Page 100
 1   really --
 2          Q.     No, it's not a hypothetical.              I'm asking
 3   what you did.
 4                 Did you do anything to make it easier to
 5   figure out who did a thing that gets reported to
 6   you?
 7          A.     We have the same -- We have the same
 8   policies and procedures we had.
 9          Q.     Okay.    Thank you.      And so you've read the
10   declarations we submitted with the contempt motion?
11          A.     I -- Yes.
12          Q.     Yes.    Did you impose discipline on any of
13   the agents involved in those cases?
14          A.     I believe I've already answered this
15   question.
16          Q.     I asked with respect to the TRO.               This is
17   the contempt.
18          A.     We have not -- We -- The specific
19   incidents have not been reported to us in a manner
20   that we've -- so far, that I'm aware of; and that's
21   possible -- but we have a secure portal site where
22   misconduct is reported, and it's possible that an
23   allegation of misconduct would have been submitted
24   in that portal site and I would not be made aware of
25   it, but I'm not aware of any disciplines.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 40 of 62


                                                                      Page 101
 1                 MR. ACHARYA:      Okay.     I'm going to put
 2   another declaration into the chat, and it's going to
 3   be Exhibit 8.
 4                          (Exhibit 8 marked.)
 5          Q.     BY MR. ACHARYA:        Tell me when you've got
 6   it in front of you.         And I'm looking at paragraph 9.
 7          A.     Okay.    I'm looking at it.
 8          Q.     Have you read this declaration before
 9   today?
10          A.     I don't believe so.
11          Q.     So you haven't watched this video that's
12   in paragraph 9?
13          A.     I don't know.
14          Q.     So if you look at -- Look at paragraphs 11
15   and 12.     Tell me when you've finished reading those.
16   I'll read them into the record, actually.
17                 "One federal agent walked along the fence,
18   spraying mace at protesters as though he were
19   watering a line of flowers.            Me and three other
20   legal observers were recording.              The protesters he
21   maced had not done anything to merit such treatment.
22   One may have touched the fence, but not in any kind
23   of threatening or violent way.              This agent stopped
24   before he reached us.          These events take place from
25   0:06 to 0:10 of the above video."




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 41 of 62


                                                                       Page 102
 1                  "Then" -- Next paragraph:              "Then another
 2   federal agent walked up with a can of mace, pointed
 3   it at roughly head level, and casually pulled the
 4   trigger, even though we were pointing to our
 5   respective legal observer indicia and yelling that
 6   we were legal observers.             We were inundated with
 7   mace.       When he was done covering us in mace, he
 8   stepped back into his formation.                These events take
 9   place from 0:13 to 0:20 of the above video."
10                 That's what that says; is that right?
11          A.     Yes.
12          Q.     Yes.     And you hadn't read that before
13   today?
14          A.     No.
15          Q.     Were you aware of this allegation of
16   improper use of force before today?
17          A.     No.
18          Q.     Okay.     As a person in charge of TRO
19   compliance, do you think walking up to a group of
20   legal observers wearing ACLU vests and NLG hats,
21   whom a different agent has just been able to avoid
22   spraying, and specifically pepper spraying that
23   group, do you think that would violate the TRO?
24          A.     I think --
25                 MR. GARDNER:       Objection -- Objection;




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 42 of 62


                                                                      Page 103
 1   hypothetical.        Objection; lack of foundation.
 2   Objection; calls for a legal conclusion.
 3          Q.     BY MR. ACHARYA:        It's not a hypothetical.
 4   I'm talking about the events in paragraphs 11
 5   and 12.
 6                 Do you think they would violate the TRO?
 7                 MR. GARDNER:      Well, then objection, lack
 8   of foundation.
 9          Q.     BY MR. ACHARYA:        Do you know whether they
10   would violate the TRO?
11                 MR. GARDNER:      Same objection, and also
12   calls for a legal conclusion.
13          Q.     BY MR. ACHARYA:        Do you understand that
14   the TRO has something to say about paragraphs 11
15   and 12?     Do you understand that the TRO is relevant
16   to those paragraphs?
17                 MR. GARDNER:      Same objection.
18                          (Reporter request.)
19                 THE WITNESS:      Say that again.
20                          (Reporter request.)
21                 THE WITNESS:      Okay.     Can we get the last
22   question again.
23          Q.     BY MR. ACHARYA:        The last question is:           Do
24   you understand that the TRO has something to say
25   about paragraphs 11 and 12, that the TRO is relevant




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 43 of 62


                                                                       Page 104
 1   to those paragraphs?
 2          A.     I do.
 3                 MR. GARDNER:      Same -- Same objections.
 4                 THE WITNESS:      Okay.
 5          Q.     BY MR. ACHARYA:         Do you understand whether
 6   the TRO would permit or prohibit the events in
 7   paragraphs 11 and 12?
 8                 MR. GARDNER:      Same objections.           Lack of
 9   foundation, calls for a legal conclusion.
10          Q.     BY MR. ACHARYA:         Okay.     You have to
11   answer.
12          A.     That would depend on a full and thorough
13   investigation that would reveal all the facts in
14   this case, not just those represented in the
15   declaration.
16          Q.     Okay.    And you cannot say, sitting here
17   today, whether just those facts on their own would
18   or would not violate the TRO?
19          A.     Correct.
20                 MR. ACHARYA:      I'm going to put a
21   declaration -- or, sorry -- I'm going to put an
22   e-mail into the chat.
23                 This is going to be Exhibit 9, I believe.
24                 THE REPORTER:         Correct.
25                          (Exhibit 9 marked.)




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 44 of 62


                                                                      Page 105
 1           Q.    BY MR. ACHARYA:        And tell me when you have
 2   it open.
 3           A.    This is the RD e-mail?
 4           Q.    Yes.
 5           A.    Okay.    I have it open.
 6           Q.    So if you see in paragraph 5 -- I'll read
 7   it into the record:         "All our officers/agents on the
 8   ground in Portland are familiar with the," quote,
 9   "legal observer indicia noted in paragraph 5 of the
10   TRO, specifically the National Lawyers Guild issued
11   green hat and the ACLU issued blue vests."                   And it
12   says:     "Officers/agents should exercise maximum
13   caution with regard to all such persons, absent a
14   strong need to make a valid arrest."
15                 Now, going back to the previous exhibit:
16   Is it your understanding that walking up to a group
17   of legal observers wearing ACLU vests and NLG hats
18   and specifically pepper spraying them is exercising
19   maximum caution with regards to such persons?
20                 MR. GARDNER:      Objection; lack of
21   foundation.
22                 THE WITNESS:      So I'm -- I haven't actually
23   observed the video.
24          Q.     BY MR. ACHARYA:        Okay.     But there are
25   facts in the -- the facts in the declaration.                    Can




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 45 of 62


                                                                       Page 106
 1   you say based on those?
 2                 MR. GARDNER:      Objection; lack of
 3   foundation.
 4          Q.     BY MR. ACHARYA:         Please answer.
 5          A.     I believe I've already answered this.                   I
 6   think, you know, a full and thorough investigation
 7   might reveal facts other than what's claimed in the
 8   declaration.
 9          Q.     Okay.    By the way, have you seen this
10   e-mail before?
11          A.     I don't believe so.          I don't --
12          Q.     It wasn't forwarded to you?
13          A.     I don't know.         I don't recall.        I don't
14   recall seeing this specific e-mail.
15          Q.     Okay.    Did you instruct your agents on the
16   ground in Portland to exercise maximum caution with
17   respect to legal observers and journalists?
18          A.     Yes.
19          Q.     Okay.    Did you also restrict authority to
20   deploy crowd control devices such as CS gas
21   canisters to an appropriate supervisory level?
22   That's paragraph 9.
23          A.     Let me read this whole thing.               I don't
24   know who this -- Who is Richard Donoghue?
25          Q.     He's someone -- you know, I'm honestly not




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 46 of 62


                                                                      Page 107
 1   sure.
 2          A.     This is not someone who's in my chain of
 3   command.      I believe this person works for the
 4   Department of Homeland Security.               This is not an
 5   e-mail that's familiar to me.             And I haven't watched
 6   the entire video, but when I -- at first glance, it
 7   does not appear to depict people that work for me.
 8          Q.     Okay.
 9          A.     Let me read this.        Hold on.
10          Q.     It was sent to John Gountanis, by the way,
11   who's at DHS.
12          A.     Okay.
13          Q.     Are you familiar with John Gountanis?
14          A.     I've heard of him.         We received a verbal
15   instruction from Bill Williams, who's on -- who's on
16   this, who's one of the recipients of this e-mail.
17   Billy Williams is the U.S. attorney of the District
18   of Oregon, and we did receive a verbal instruction
19   from him that the -- I believe, if this is the
20   deputy attorney general, and I don't know -- I don't
21   know Mr. Richard Donoghue, but if that's the deputy
22   attorney general, it was relayed to me verbally that
23   the deputy attorney general's office, you know, was
24   emphasizing, you know, that the order needed to be
25   complied with.        I don't recall seeing this actual --




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 47 of 62


                                                                      Page 111
 1                 Okay.    Let's go to your declaration.
 2   Let's go to 101-5, your July 29 declaration.
 3                 So I'm looking at paragraph 8.              And this
 4   is back to Exhibit 1, for the record.                 I'm looking
 5   at paragraph 8 on page 2, mislabeled page 3.
 6                 It says you have personally observed the
 7   following incidents while at the incident command
 8   post or emergency operations center.
 9                 What is the incident command post?
10          A.     Give me the paragraph again, please.
11          Q.     Paragraph 8.
12          A.     Paragraph 8.      So the incident command post
13   refers to the federal command post, and the
14   emergency operations center refers to the -- you
15   know, a joint command post that was previously
16   operated by Portland Police Bureau before they
17   kicked the Feds out, basically.
18          Q.     Understood.      So I'm looking at
19   paragraph 8B.
20                 And you said that you personally observed
21   all of the following incidents; is that right?
22          A.     Observed on, yeah, video or other, you
23   know, social media.
24          Q.     I see.    So you didn't observe the actual
25   event take place?




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 48 of 62


                                                                       Page 112
 1           A.    I was watching -- yeah, typically watching
 2   live video, or in some cases it's referring to
 3   things that were -- we saw in claims that were made
 4   on Twitter.
 5           Q.    Um-hum.      So did you personally observe the
 6   arrest of the man identified as Knudson?
 7           A.    I saw a video.
 8           Q.    You saw a video of it.
 9                 Did you -- Yeah, let's go on to 8C on the
10   next page.         So this is about an individual on the
11   live stream video who identifies as Ari.
12          A.     Yes.
13          Q.     Did you personally observe this incident?
14          A.     I watched the -- I watched the video.
15          Q.     You watched the video.            So you're familiar
16   with the video?
17          A.     I am.     I am familiar with the video.                 I
18   don't -- you know, I haven't memorized it, but I
19   have.
20          Q.     Sure.     Did you make it?
21          A.     Did I make the video?
22          Q.     Yeah.
23          A.     No.
24          Q.     No.     You watched it?
25          A.     Yes.




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1    Filed 08/10/20   Page 49 of 62


                                                                        Page 113
 1          Q.     Okay.     Did you watch it before or after
 2   July 17th?
 3          A.     I don't recall.
 4          Q.     You have no idea when you watched it?
 5          A.     I believe I watched it July 17th, but I --
 6   I shouldn't -- I don't recall when I watched the
 7   video.
 8          Q.     Okay.
 9          A.     I believe I watched it the day that it
10   happened.
11          Q.     Okay.     And who made this video?
12          A.     I don't know.          It's just an unidentified
13   user who was...
14          Q.     Are you aware that it's a compilation of
15   videos?
16                 MR. GARDNER:       Objection; lack of
17   foundation.
18          Q.     BY MR. ACHARYA:          You've seen the video?
19          A.     The specific -- The declaration is
20   referring to a specific time stamp where that
21   behavior occurs; not where that voice is heard, not
22   the other portions of the video.
23          Q.     Yeah, no.      It refers to a specific time
24   stamp, but it does refer to other portions of the
25   video too.         It refers to a specific time stamp where




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 50 of 62


                                                                      Page 114
 1   she says she has a bunch more press passes, but it
 2   refers to earlier portions where she, I guess, is
 3   encouraging violent opportunists to tamper with a
 4   government owned security barricade, and also a
 5   different portion where she's claiming to be a
 6   member of the media organizations Halospace and GIA.
 7                 So you've watched -- Have you watched the
 8   entire video?
 9          A.     I believe so.
10          Q.     Okay.    And are you aware that it's a
11   compilation of videos?
12          A.     I -- I don't know.         I don't --
13          Q.     You are not aware of whether it is or is
14   not a compilation of videos?
15          A.     Correct.
16          Q.     Okay.    Do you know how you came to watch
17   it rather than the original videos?
18          A.     I don't know.
19          Q.     Okay.    Are you aware that the link in 8D,
20   the following paragraph where you said you observed
21   multiple live videos, is the -- that is the channel,
22   which is to say the collection of videos uploaded by
23   the same user that uploaded the video in
24   paragraph C?
25          A.     I'm not aware of that, no.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 51 of 62


                                                                      Page 115
 1                 MR. ACHARYA:      You're not aware of that.
 2                 I'm going to put a PDF in the chat.                This
 3   is going to be Exhibit 10.
 4                          (Exhibit 10 marked.)
 5          Q.     BY MR. ACHARYA:        Tell me when you've got
 6   it open, please.
 7          A.     Okay.
 8          Q.     So this is the -- This is what shows up
 9   when you go to the link in paragraph D.
10                 Does this look familiar to you?
11          A.     It does not look familiar to me, no.
12          Q.     Okay.    But you visited the link in
13   paragraph D, because it's in your declaration?
14          A.     Yes.
15          Q.     Okay.    But this is the -- this is what's
16   at the link and it doesn't look familiar to you?
17          A.     This is like a home page or something.
18   It's -- you know, I am familiar with YouTube.                    This
19   is a home page, obviously, where there are multiple
20   videos that have been posted.             I don't -- This does
21   not --
22          Q.     Right.
23          A.     I may have visited it, but it does not --
24          Q.     Do you -- Do you often go to Portland
25   Protesters Exposed?




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1    Filed 08/10/20   Page 52 of 62


                                                                        Page 116
 1          A.     No.
 2          Q.     Did you personally observe any of the
 3   incidents in the videos available at that channel?
 4          A.     I don't know.          I would have to --
 5          Q.     Okay.     Because those are the incidents
 6   that you refer to in paragraph D.
 7          A.     Sorry.     Now I have a bunch of tabs and
 8   stuff open.        Sorry.
 9                 So in that video -- in paragraph D -- So,
10   generally, in the -- either in the incident command
11   post or the emergency operations center, there would
12   be people -- not people -- there would be live
13   stream aggregators, if you -- if you know what this
14   is.    You know, basically there are, you know, these
15   channels where they're kind of importing and
16   collating multiple live streams.                 And I observed
17   that multiple -- when it says "multiple live videos"
18   of that incident in 8D, on multiple live streams I
19   observed that.
20          Q.     Okay.     Are you aware that the video in 8C
21   is not a live stream or a live stream aggregator?
22          A.     I'm not aware of that, no.
23          Q.     Okay.     Paragraph 8E, you talk about MSNBC
24   reporter Sergio Olmos tweeting out video and
25   statements that he observed a person masquerading as




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 53 of 62


                                                                      Page 117
 1   press to protect himself from federal officers.
 2                 Did you personally observe the underlying
 3   incident?
 4          A.     I did not, but I observed the Twitter
 5   post.
 6          Q.     You observed the Twitter post?
 7          A.     There's a -- Typically, there's -- I don't
 8   know what you call it -- I think a social media
 9   dashboard used very commonly in EOCs and incident
10   command posts called Tweet Deck --
11          Q.     Right.
12          A.     -- where you enter search terms and it
13   brings up, you know, I guess, you know, collections
14   of tweets that, you know, match whatever search
15   terms you've used.
16          Q.     Sure.    And the reason I'm asking you these
17   questions, by the way, is because I think you have
18   represented that you have been on the ground
19   sometimes at these protests.
20          A.     Yes, that's correct.
21          Q.     Yes.    So I just want to make sure that --
22   which ones you did or did not personally observe.
23                 So going on to 8F, the incident involving
24   Brandon Peape, wearing a black shirt with the word
25   "press" on the front and back, running toward the




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 54 of 62


                                                                       Page 118
 1   security fence.
 2                 Did you personally observe that underlying
 3   incident?
 4          A.     Let me go back to the -- Okay.               I've got
 5   all of these documents open now.
 6          Q.     Sure.
 7          A.     I don't -- I think I accidentally closed
 8   out.
 9          Q.     I mean, I think you have this document in
10   paper in front of you, don't you?
11          A.     I think I've got the other one.                I've got
12   the other -- of my declaration paper.
13          Q.     I see.
14          A.     Where?
15          Q.     Here, why don't I put it back in the chat.
16   This is Exhibit 1, the second time.
17          A.     I can -- I can go to the document.
18                 All right.      We're in 8D?
19          Q.     No, I'm looking at 8F now.
20          A.     8F.
21          Q.     So it's a video posted by Mr. --
22          A.     No, I observed this -- As I explained
23   earlier, I observed -- I saw this Twitter post; I
24   was not personally present while this -- when this
25   video was reported.




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 55 of 62


                                                                      Page 119
 1          Q.     Okay.    But you're familiar with the video?
 2   You watched it?
 3          A.     Yes.
 4          Q.     And it shows the man with the press shirt
 5   running towards the fence?
 6          A.     Yes.
 7          Q.     So it shows him doing something illegal?
 8          A.     It shows him with a shield, it shows him
 9   -- it shows behavior that appears to be cooperating
10   with these other people who were involved in
11   unlawful behavior.
12          Q.     So it shows him with a shield?
13          A.     It appears it shows him -- He appears to
14   be cooperating with these other individuals who are
15   engaged in unlawful behavior.
16          Q.     Are you aware of Brandon Peape doing
17   anything illegal himself?
18          A.     Not specifically.
19          Q.     Okay.    Is running towards the security
20   fence illegal?
21          A.     Not on its own.
22          Q.     Sure.    How about 8G?        Did you personally
23   observe this incident where a helmet with the word
24   "press" written on the back was participating in the
25   destruction of government property, to wit, the




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 56 of 62


                                                                      Page 120
 1   security fence around the federal facility?
 2          A.     I -- I witnessed this video on Twitter.                I
 3   was not -- I was not personally present while this
 4   occurred.
 5          Q.     You're familiar with the video because you
 6   watched it?
 7          A.     Yes.
 8          Q.     So this person was participating in the
 9   destruction of government property, so they were
10   doing something illegal?
11          A.     It appeared to be participating in the
12   destruction of government property, yes.
13          Q.     What were they doing?
14          A.     Shielding the destruction of government
15   property from observation by federal officers.
16          Q.     Oh, how were they shielding it?
17          A.     With the use of umbrellas and surrounding
18   it so that it couldn't be observed.
19          Q.     I see.    Were they cutting the fence?
20          A.     Not that I can see, no.
21          Q.     Could you see in the video whether they
22   were recording video or taking photos?
23          A.     Could I see in the video if they were
24   recording video or taking -- They were posting video
25   that they appeared to be taking, if that's what




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1    Filed 08/10/20   Page 57 of 62


                                                                       Page 121
 1   you're asking.         I don't...
 2          Q.     No, no.     I'm not asking about the person
 3   who took the video.           I'm asking about the person in
 4   the video with the word "press" written on the back
 5   of the helmet.
 6                 Could you see if that person was taking
 7   video or taking photos in the video?
 8          A.     Their hands are kind of obscured in front
 9   of them.      I don't know.         I can't see it.
10          Q.     Right.    Do you know who posted the video?
11          A.     The -- Let's get back to that one.
12                 It's not a person that I knew personally,
13   but I believe it's a known, you know, media source
14   from --
15          Q.     Right.
16          A.     -- the Portland area.
17          Q.     Mike Bivins, a freelance journalist?
18          A.     Yes.    Yes.
19          Q.     It's good that press were there to take
20   that video; right?
21          A.     Absolutely.
22          Q.     Okay.    And let's look at 8H real quick.
23                 This is the individual wearing a helmet
24   with the word "press" written on the side, who had
25   crossed the barrier protecting the Hatfield




                    MAGNA9        LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 58 of 62


                                                                      Page 122
 1   Courthouse and was calling on others to come join
 2   him.
 3                 Did you personally observe this incident?
 4          A.     I observed that on video from the command
 5   post.
 6          Q.     Okay.    And do you know who made that
 7   video?
 8          A.     There were -- We observed -- That video --
 9   There were multiple live streams.               He was in that --
10   He was in that area for an extended period of time.
11   So I don't know who made that particular video, but
12   there were multiple similar videos of that incident.
13          Q.     So that -- that link in paragraph H goes
14   to a video posted by Andy Ngo.
15                 Are you aware of that?
16          A.     I am not.
17          Q.     Okay.    Do you watch a lot of --
18          A.     And I see it here, yes.
19          Q.     Do you watch a lot of Andy Ngo's videos?
20          A.     He's a -- He's a known -- I watch no more
21   of Andy Ngo's videos than I do the other journalists
22   that cover Portland protests.             He's a known
23   journalist that covers Portland protests.
24          Q.     Okay.    Is it illegal to hop the fence?
25          A.     Yes.    It's trespassing.




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI    Document 137-1   Filed 08/10/20   Page 59 of 62


                                                                       Page 123
 1          Q.     And it's illegal if he's wearing a gorilla
 2   suit?
 3          A.     I'm sorry?      If he's what?
 4          Q.     It's illegal if he's wearing a gorilla
 5   suit?
 6          A.     That's a hypothetical question.                I don't
 7   see how it relates to this.
 8          Q.     I'm just asking:         Does the wearing of the
 9   gorilla suit change that it's trespassing?
10          A.     No.
11          Q.     No.     It's illegal if he's buck naked?
12          A.     That's correct.
13          Q.     And it's illegal if he's wearing a press
14   helmet?
15          A.     That's correct.
16          Q.     You'd have probable cause to believe that
17   he's committing a crime?
18          A.     That's correct.
19          Q.     You could arrest him?
20          A.     That is correct.
21          Q.     The press helmet wouldn't stop you from
22   arresting him?
23          A.     That is correct.
24          Q.     Was this person arrested?
25          A.     I don't know the answer to that question.




                    MAGNA9       LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 60 of 62


                                                                      Page 124
 1           Q.    Was he charged?
 2           A.    I don't believe so, but I don't -- I don't
 3   know the answer to that question.               I don't have that
 4   person's identity here with me.
 5           Q.    And just to be clear:          When you said that
 6   you personally observed the following incidents,
 7   what you meant for 8B, C, D, E, F, G, and H was that
 8   you personally watched the videos of those
 9   incidents?
10          A.     Either videos or Twitter posts.               Correct.
11          Q.     Videos that other people took?
12          A.     Correct.
13          Q.     Videos that other people may have edited?
14          A.     I'm sorry?     Say the last part again.
15          Q.     Videos that other people may have edited.
16                 MR. GARDNER:      Objection; calls for
17   speculation.
18                 THE WITNESS:      That's correct.
19          Q.     BY MR. ACHARYA:        Videos that other people
20   did in fact edit, at least in the case of C?
21                 MR. GARDNER:      Objection; lack of
22   foundation.
23          Q.     BY MR. ACHARYA:        You've watched the video
24   in C?
25          A.     Yes.    I have no way of knowing that they




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 61 of 62


                                                                      Page 125
 1   -- whether the videos were edited or not.                   That's
 2   correct.
 3          Q.     Okay.    And it has been your testimony
 4   earlier in this deposition that videos often lack
 5   context, leave out details, and that you are
 6   uncomfortable evaluating situations for legality or
 7   illegality without more details?
 8          A.     That's correct.
 9                 MR. GARDNER:      Objection.
10          Q.     BY MR. ACHARYA:        Do you see any issues
11   with using tear gas at protests during a pandemic?
12                 MR. GARDNER:      Objection; vague.
13          Q.     BY MR. ACHARYA:        Does it concern you that
14   police, including federal police, are using tear gas
15   at protests during a pandemic?
16          A.     Again, I don't have any specific, you
17   know, medical information to believe that tear gas
18   is or is not, you know -- the deployment of tear gas
19   would be different or not during a pandemic as
20   opposed to some other non-pandemic time.
21          Q.     Okay.    Do you agree that graffiti and
22   vandalism -- and I'm quoting you here -- are truly
23   minor crimes?
24          A.     Where are you quoting me from?
25          Q.     I'm quoting you from a podcast that you




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-1   Filed 08/10/20   Page 62 of 62


                                                                      Page 132
 1                         REPORTER CERTIFICATE
 2
 3          I, MARILYNN HOOVER, CSR No. 04-0387 for the
 4   State of Oregon, do hereby certify:
 5          That prior to being examined, the witness named
 6   in the foregoing deposition was duly sworn to
 7   testify the truth, the whole truth, and nothing but
 8   the truth;
 9          That said deposition was taken down by me in
10   shorthand at the time and place therein named, and
11   thereafter reduced by me to typewritten form; and
12   that the same is a true, correct, and complete
13   transcript of the said proceedings.
14          Before completion of the deposition, review of
15   the transcript [X] was [ ] was not requested.                    If
16   requested, any changes made by the deponent (and
17   provided to the reporter) during the period allowed
18   shall be appended hereto.
19          I further certify that I am not interested in
20   the outcome of the action.
21          Witness my hand this 6th day of August 2020.
22
23                              ________________________________
24                              MARILYNN HOOVER, RPR
25                              CSR No. 04-0387; Exp. 03/31/2023




                    MAGNA9      LEGAL SERVICES
Case 3:20-cv-01035-SI   Document 137-2   Filed 08/10/20   Page 1 of 1




                   EXHIBIT 2
        FILED UNDER SEAL
Case 3:20-cv-01035-SI   Document 137-3   Filed 08/10/20   Page 1 of 1




                   EXHIBIT 3
        FILED UNDER SEAL
